Case 17-14905-amc          Doc 76     Filed 06/03/19 Entered 06/04/19 08:44:42            Desc Main
                                      Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                          :
            Priscilla Stuart                       :       Chapter 13
                                                   :
            Debtor                                 :       Case No.: 17-14905AMC


     EXPEDITED MOTION TO APPROVE PERSONAL INJURY SETTLEMENT

            The Debtor, by and through her undersigned counsel, hereby moves for

   permission and approval to settle her personal injury case and in support thereof aver as

   follows:

            1.       Debtor filed a Chapter 13 Bankruptcy on or about July 20 th, 2017.

            2.       The Chapter 13 filing was assigned case number 17-14905AMC.

            3.       In 2013, Debtor was in an automobile accident where the other driver was

   at fault by running a red light.

            4.       The Debtor approached Kevin Malloy, Esq. to represent her in a personal

   injury action against said driver and her insurance company.

            5.       Debtor suffered significant physical injuries, which she has treated for

   since the accident took place.

            6.       Mr. Malloy is an experienced and duly licensed personal injury Attorney

   in the Commonwealth of Pennsylvania.

            7.       Recently, and after the Debtor’s Plan was confirmed by this Honorable

   Court, Mr. Malloy was able to obtain a settlement offer of the Debtor’s personal injury

   case. Please see Settlement Distribution Sheet attached and marked as “Exhibit A.”

            8.       Said Distribution Sheet reflects the medical care the Debtor required while

   treating for her injury. See Id.
Case 17-14905-amc        Doc 76   Filed 06/03/19 Entered 06/04/19 08:44:42             Desc Main
                                  Document     Page 2 of 2


          9.      After all costs and reasonable attorney fees are accounted for, Debtor is

   entitled to receive a maximum of $30,296.04. See Id.

          10.     The Debtor has amended her Schedules A/B & C to list, and fully exempt

   this $30,296.04 award under 11 U.S.C. § 522(d)(11)(D) & (d)(5), as this award is to

   compensate her for damages traceable to actual physical injury she sustained from the

   accident.

          11.     It is lastly humbly requested that this hearing be expedited to as soon as

   possible, in that the Debtor is in desperate need of a new roof on her home which will

   cost approximately $10,000.00.



                  WHEREFORE, the Debtor humbly requests that this Honorable Court

   allow the settlement of the personal injury case per the Distribution Sheet, and allow the

   Debtor to receive her Exempted damages award.




   Dated: June 3, 2019                                          /s/Brad J. Sadek, Esq
                                                                Brad J. Sadek, Esq.
                                                                Attorney for Debtor
                                                                1315 Walnut Street
                                                                Suite #502
                                                                Philadelphia, PA 19107
